Exhibit 10.25



 
 
 
 
 
 
 
 
 






 
ADVISORY AGREEMENT
 






 
 
 




--------------------------------------------------------------------------------






CONTENTS
 
Page

1.Definitions    1
2.Appointment    8
3.Duties of the Advisor    8
4.Authority of Advisor    11
5.Bank Accounts    12
6.Records; Access    12
7.Limitations on Activities    12
8.Relationship with Directors    14
9.Fees    15
10.Expenses.    17
11.Other Services    19
12.Fidelity Bond    20
13.Limitation on Expenses    20
14.Other Activities of the Advisor.    21
15.Relationship of Advisor and CWI 2    22
16.Term; Termination of Agreement    22
17.Termination by CWI 2    22
18.Termination by Either Party    23
19.Assignment Prohibition    23
20.Payments to and Duties of Advisor Upon Termination    23
21.Non-Solicitation and Non-Hire Following Termination    24
22.Indemnification by CWI 2 and the Operating Partnership    25
23.Indemnification by Advisor    25
24.Joint and Several Obligations    25
25.Notices    25
26.Modification    26
27.Severability    26
28.Construction    26
29.Entire Agreement    26

 
 
 




--------------------------------------------------------------------------------




30.Indulgences, Not Waivers    26
31.Gender    27
32.Titles Not to Affect Interpretation    27
33.Execution in Counterparts    27
34.Initial Investment    27



 
 
 




--------------------------------------------------------------------------------




ADVISORY AGREEMENT
THIS ADVISORY AGREEMENT, dated as of February 9, 2015, is among CAREY WATERMARK
INVESTORS 2 INCORPORATED, a Maryland corporation ("CWI 2"), CWI 2 OP, LP, a
Delaware limited partnership of which CWI 2 is the general partner (the
"Operating Partnership"), and CAREY LODGING ADVISORS, LLC, a Delaware limited
liability company (the "Advisor").
W I T N E S S E T H:
WHEREAS, CWI 2 through its interest in the Operating Partnership intends to
acquire, own, dispose of, and, through its Advisor, manage a portfolio
consisting primarily of lodging and other lodging related investments; and
WHEREAS, CWI 2 intends to qualify as a REIT (as defined below), and the
Operating Partnership intends to qualify as a partnership, in each case for U.S.
federal income tax purposes; and
WHEREAS, CWI 2 and its subsidiaries, including the Operating Partnership, desire
to avail themselves of the experience, sources of information, advice and
assistance of, and certain facilities available to, the Advisor and to have the
Advisor undertake the duties and responsibilities hereinafter set forth, on
behalf of, and subject to the supervision of the Board of Directors of CWI 2,
all as provided herein; and
WHEREAS, the Advisor is willing to render such services, subject to the
supervision of the Board of Directors of CWI 2, on the terms and conditions
hereinafter set forth;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

 
- 1 -
 




--------------------------------------------------------------------------------




1.Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
"2%/25% Guidelines." The requirement, as provided for in Section 13 hereof,
that, in the 12‑month period ending on the last day of any fiscal quarter,
Operating Expenses not exceed the greater of two percent of Average Invested
Assets during such 12‑month period or 25% of CWI 2's Adjusted Net Income over
the same 12‑month period.
"Acquisition Expenses." To the extent not paid or to be paid by the seller,
lessee, borrower or any other party involved in the transaction, those expenses,
including, but not limited to, travel and communications expenses, the cost of
appraisals, title insurance, nonrefundable option payments on Investments not
acquired, legal fees and expenses, accounting fees and expenses, and
miscellaneous expenses related to selection, acquisition and origination of
Investments, whether or not a particular Investment ultimately is made.
Acquisition Expenses shall not include Acquisition Fees.
"Acquisition Fees." Any fee or commission paid by CWI 2 or its subsidiaries to
the Advisor, or, with respect to Section 9(b)(ii), by CWI 2 or its subsidiaries
to any party, in connection with the making of Investments, including, without
limitation, the purchase, development or construction of Properties. A
Development Fee or Construction Fee paid to a Person not affiliated with the
Sponsor in connection with the actual development or construction of a project
after acquisition of the Property by CWI 2 shall not be deemed an Acquisition
Fee. Included in the computation of such fees or commissions shall be any real
estate commission, selection fee, Development Fee or Construction Fee (other
than as described above), non‑recurring management fees, loan fees, points or
any fee of a similar nature, however designated. Acquisition Fees shall not
include Acquisition Expenses.
"Adjusted Net Income." For any period, the total consolidated revenues
recognized in such period by CWI 2, less the total consolidated expenses of CWI
2 recognized in such period, excluding additions to reserves for depreciation
and amortization, bad debts or other similar non-cash reserves; provided,
however, that Adjusted Net Income for purposes of calculating total allowable
Operating Expenses under the 2%/25% Guidelines shall exclude any gains, losses
or writedowns from the sale of CWI 2's assets.
"Affiliate." An Affiliate of another Person shall include any of the following:
(i) any Person directly or indirectly owning, controlling, or holding, with
power to vote ten percent or more of the outstanding voting securities of such
other Person; (ii) any Person ten percent or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; (iii) any Person directly or indirectly controlling,
controlled by, or under common control with such other Person; (iv) any
executive officer, director, trustee or general partner of such other Person; or
(v) any legal entity for which such Person acts as an executive officer,
director, trustee or general partner.
"Agreement." This Advisory Agreement.

 
- 2 -
 




--------------------------------------------------------------------------------




"Appraised Value." Value according to an appraisal made by an Independent
Appraiser, which may take into consideration any factor deemed appropriate by
such Independent Appraiser, including, but not limited to, current market and
property conditions, any unique attributes of the property or its operations,
current and anticipated income and expense trends, forecasts of stabilized
operations, repositioning opportunities and conditions in the credit and
investment markets. The Appraised Value of a Property may be greater than the
construction cost or the replacement cost of the Property.
"Asset Management Fee." The Asset Management Fee as defined in Section 9(a)
hereof.
"Average Invested Assets." The average during any period of the aggregate book
value of CWI 2's Investments, before deducting reserves for depreciation, bad
debts, impairments, amortization and all other non-cash reserves, computed by
taking the average of such values at the end of each month during such period.
"Average Market Value." The Total Investment Cost paid by CWI 2 for an
Investment, less Acquisition Fees, provided that, if a later Appraised Value is
obtained for the Investment, that later Appraised Value, adjusted for other net
assets and liabilities that have economic value and are associated with that
Investment, shall become the Average Market Value for the Investment.
"Board or Board of Directors." The Board of Directors of CWI 2.
"Bylaws." The bylaws of CWI 2, as amended from time to time.
"Cause." With respect to the termination of this Agreement means the occurrence
of any of the following: (a) the transfer of W. P. Carey & Co. LLC's interests
in the Advisor to one or more entities other than to one or more controlled
subsidiaries of W. P. Carey & Co. LLC, (b) fraud, criminal conduct, willful
misconduct or willful or negligent breach of fiduciary duty by the Advisor that,
in each case, is determined by a majority of the Independent Directors to be
materially adverse to CWI 2, or (c) a breach of a material term or condition of
this Agreement by the Advisor and the Advisor has not cured such breach within
30 days of written notice thereof or, in the case of any breach that cannot be
cured within 30 days by reasonable effort, has not taken all necessary action
within a reasonable time period to cure such breach.
"Charter." The Charter of CWI 2 under the Maryland General Corporation Law, as
amended from time to time, pursuant to which CWI 2 is organized.
"Code." Internal Revenue Code of 1986, as amended.
"Competitive Real Estate Commission." The real estate or brokerage commission
paid for the purchase or sale of an Investment that is reasonable, customary and
competitive in light of the size, type and location or other relevant
characteristics of the Investment.
"Construction Fee." A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a Property.

 
- 3 -
 




--------------------------------------------------------------------------------




"Contract Purchase Price." The amount actually paid for, or allocated (as of the
date of purchase) to, the purchase, development, construction or improvement of
an Investment or, in the case of an originated Loan, the principal amount of
such Loan, in each case exclusive of Acquisition Fees and Acquisition Expenses.
"Contract Sales Price." The total consideration received by CWI 2 for the sale
of an Investment.
"Control." The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. "Controlling"
and "Controlled" have meanings correlative thereto.
"CWI 1" Carey Watermark Investors Incorporated, a Maryland corporation.
"CWI 2." Carey Watermark Investors 2 Incorporated together with its consolidated
subsidiaries, including the Operating Partnership, unless in the context of a
particular reference, it is clear that such reference refers to Carey Watermark
Investors 2 Incorporated excluding its consolidated subsidiaries. Unless the
context otherwise requires, any reference to financial measures of CWI 2 shall
be calculated by reference to the consolidated financial statements of CWI 2 and
its subsidiaries, including, without limitation, the Operating Partnership,
prepared in accordance with GAAP.
"Dealer Manager." Carey Financial, LLC.
"Development Fee." A fee for the packaging of a Property including negotiating
and approving plans, and undertaking to assist in obtaining zoning and necessary
variances and necessary financing for the specific Property, either initially or
at a later date.
"Directors." The persons holding such office, as of any particular time, under
the Articles of Incorporation, whether they be the directors named therein or
additional or successor directors.
"Disposition Fee." The Disposition Fee as defined in Section 9(d) hereof.
"Distributions." Distributions declared by the Board.
"Distribution and Shareholder Servicing Fees." The distribution and shareholder
servicing fees payable to the Dealer Manager as described in the Prospectus.
"GAAP." Generally accepted accounting principles, as applied in the United
States.
"Good Reason." With respect to the termination of this Agreement, (i) any
failure to obtain a satisfactory agreement from any successor to CWI 2 or the
Operating Partnership to assume and agree to perform CWI 2's or the Operating
Partnership's, as applicable, obligations under this Agreement; or (ii) any
material breach of this Agreement of any nature whatsoever by CWI 2 or the
Operating Partnership; provided that (a) such breach is of a material term or
condition of this Agreement and (b) CWI 2 or the Operating Partnership, as
applicable, has not cured such breach within 30 days of written notice thereof
or, in the case of any breach that cannot be cured within

 
- 4 -
 




--------------------------------------------------------------------------------




30 days by reasonable effort, has not taken all necessary action within a
reasonable time period to cure such breach.
"Gross Offering Proceeds." The aggregate purchase price of Shares sold in any
Offering.
"Guidelines." The Investment Allocation Guidelines set forth as Schedule A.
"Incentive Plan." CWI 2's 2014 Equity Incentive Plan.
"Independent Appraiser." A qualified appraiser of real estate as determined by
the Board, who has no material current or prior business or personal
relationship with the Advisor or the Directors and who is engaged to a
substantial extent in the business of rendering opinions regarding the value of
assets of the type held by CWI 2. Membership in a nationally recognized
appraisal society such as the American Institute of Real Estate Appraisers or
the Society of Real Estate Appraisers shall be conclusive evidence of such
qualification (but not of independence).
"Independent Director." A Director of CWI 2 who meets the criteria for an
Independent Director specified in the Articles of Incorporation.
"Individual." Any natural person and those organizations treated as individuals
in Section 542(a) of the Code.
"Investment." An investment made by CWI 2, directly or indirectly, in a
Property, Loan or Other Permitted Investment Asset.
"Investment Committee." The committee of individuals responsible for reviewing
Investments on behalf of CWI 2.
"Investment Opportunity." With respect to the limitations set forth in Section
14 hereof, the opportunity to lease, sublease, purchase or to offer to purchase
any asset or investment originated by, presented to or otherwise identified by
the Subadvisor, the Advisor, or any of their respective Affiliates, as
applicable, relating to (i) Lodging Facilities or (ii) Lodging Loans.
"Investment Opportunity" shall not include any opportunity to purchase or to
offer to purchase any asset or investment located outside the Americas.
"Loans." The notes and other evidences of indebtedness or obligations acquired,
originated or entered into, directly or indirectly, by CWI 2 as lender,
noteholder, participant, note purchaser or other capacity, including but not
limited to first or subordinate mortgage loans, construction loans, development
loans, loan participations, B notes, loans secured by capital stock or any other
assets or form of equity interest and any other type of loan or financial
arrangement, such as providing or arranging for letters of credit, providing
guarantees of obligations to third parties, or providing commitments for loans.
The term "Loans" shall not include leases which are not recognized as leases for
federal income tax reporting purposes.
"Loan Refinancing Fee." A fee payable to the Advisor in respect of the
refinancing of a loan secured by an Investment.

 
- 5 -
 




--------------------------------------------------------------------------------




"Lodging Facility or Lodging Facilities." With respect to an Investment
Opportunity (1) a hotel, motel or other mixed-use establishment of which more
than one-half (1/2) of its dwelling units are used on a transient basis or
(2) equity interests in an entity that derives at least 30% of its earnings
before interest, taxes, depreciation and amortization, or "EBITDA", from owning,
operating or managing facilities of the type described in clause (1) of this
definition.
"Lodging Loans." With respect to an Investment Opportunity (1) Loans fully or
partially secured by Lodging Facilities or equity interests in entities that
own, directly or indirectly, Lodging Facilities; (2) unsecured Loans to entities
that derive at least 30% of their EBITDA from interests in Lodging Facilities,
or (3) participations in any of the Loans described in clauses (1) or (2) of
this definition.
"Offering." The offering of Shares pursuant to a Prospectus.
"Operating Expenses." All consolidated operating, general and administrative
expenses paid or incurred by CWI 2, as determined under GAAP, except the
following (insofar as they would otherwise be considered operating, general and
administrative expenses under GAAP): (i) interest and discounts and other cost
of borrowed money; (ii) taxes (including state, Federal and foreign income tax,
property taxes and assessments, franchise taxes and taxes of any other nature);
(iii) expenses of raising capital, including Organization and Offering Expenses,
printing, engraving, and other expenses, and taxes incurred in connection with
the issuance and distribution of CWI 2's Shares and Securities; (iv) Acquisition
Expenses, real estate commissions on resale of property and other expenses
connected with the acquisition, disposition, origination, ownership and
operation of Investments, including the costs of foreclosure, insurance
premiums, legal services, brokerage and sales commissions, and the maintenance,
repair and improvement of property; (v) Acquisition Fees or Disposition Fees
payable to the Advisor or any other party; (vi) Distribution and Shareholder
Servicing Fees payable to the Dealer Manager; (vii) distributions paid by the
Operating Partnership to the Special General Partner under the agreement of
limited partnership of the Operating Partnership in respect of gains realized on
dispositions of Investments and other capital transactions; (viii) amounts paid
to effect a redemption or repurchase of the special general partner interest
held by the Special General Partner pursuant to the agreement of limited
partnership of the Operating Partnership; and (ix) non-cash items, such as
depreciation, amortization, depletion, and additions to reserves for
depreciation, amortization, depletion, losses and bad debts. Notwithstanding
anything herein to the contrary, Operating Expenses shall include the Asset
Management Fee and any Loan Refinancing Fee and, solely for the purposes of
determining compliance with the 2%/25% Guidelines, distributions of available
cash generated by operations and investments made by the Operating Partnership
to the Special General Partner pursuant to the agreement of limited partnership
of the Operating Partnership, which, for the avoidance of doubt, does not
include distributions described in clauses (vii) and (viii) of this definition.
"Operating Partnership." CWI 2 OP, LP, a Delaware limited partnership, through
which CWI 2 owns Investments.
"Organization and Offering Expenses." Those expenses payable by CWI 2 and the
Operating Partnership in connection with the formation, qualification and
registration of CWI 2 and in marketing and distributing Shares, including, but
not limited to: (i) the preparation, printing, filing

 
- 6 -
 




--------------------------------------------------------------------------------




and delivery of any registration statement or Prospectus (including any
amendments thereof or supplements thereto) and the preparing and printing of
contractual agreements among CWI 2, the Operating Partnership, the Dealer
Manager and the Selected Dealers (including copies thereof); (ii) the preparing
and printing of the Charter and Bylaws, other solicitation material and related
documents and the filing and/or recording of such documents necessary to comply
with the laws of the State of Maryland for the formation of a corporation and
thereafter for the continued good standing of a corporation; (iii) the
qualification or registration of the Shares under state securities or "Blue Sky"
laws; (iv) any escrow arrangements, including any compensation to an escrow
agent; (v) the filing fees payable to the SEC and to the Financial Industry
Regulatory Authority; (vi) reimbursement for the reasonable and identifiable
out-of-pocket expenses of the Dealer Manager and the Selected Dealers, including
the cost of their counsel; (vii) the fees of CWI 2's counsel and accountants;
(viii) all advertising expenses incurred in connection with an Offering,
including the cost of all sales literature and the costs related to investor and
broker-dealer sales and information meetings and marketing incentive programs;
and (ix) selling commissions, dealer manager fees, selected dealer fees,
marketing fees, incentive fees and due diligence fees incurred in connection
with the sale of the Shares.
"Other Permitted Investment Asset." An asset, other than cash, cash equivalents,
short term bonds, auction rate securities and similar short term investments,
acquired by CWI 2 for investment purposes that is not a Loan or a Property and
is consistent with the investment objectives and policies of CWI 2.
"Person." An Individual, corporation, partnership, joint venture, association,
company, trust, bank, or other entity, or government or any agency or political
subdivision of a government.
"Property or Properties."CWI 2's partial or entire interest in real property
(including leasehold interests) and personal or mixed property connected
therewith. An Investment which obligates CWI 2 to acquire a Property will be
treated as a Property for purposes of this Agreement.
"Property Management Fee." Subject to CWI 2's intention to qualify as a REIT for
U.S. federal income tax purposes, a fee for property management services
rendered by the Advisor or its Affiliates in connection with Properties acquired
directly or through foreclosure.
"Prospectus." Any prospectus or offering document pursuant to which CWI 2 offers
Shares in a public or private offering, as the same may at any time and from
time to time be amended or supplemented, after the effective date of the
registration statement in which it is included.
"REIT." A real estate investment trust, as defined in Sections 856-860 of the
Code.
"Securities." Any stock, shares (other than currently outstanding Shares and
subsequently issued Shares), or other evidences of equity or beneficial or other
interests, voting trust certificates, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise or in general any instruments commonly known as "securities" or any
certificate of interest, shares or participation in temporary or interim
certificates for, receipts for, guarantees of, or warrants, options or rights to
subscribe to, purchase or acquire any of the foregoing.

 
- 7 -
 




--------------------------------------------------------------------------------




"Selected Dealers." Broker-dealers who are members of the Financial Industry
Regulatory Authority and who have executed an agreement with the Dealer Manager
in which the Selected Dealers agree to participate with the Dealer Manager in
the Offering.
"Shareholders." Those Persons who, at the time any calculation hereunder is to
be made, are shown as holders of record of Shares on the books and records of
CWI 2 or its transfer agent.
"Shares." The shares of any class of common stock of CWI 2, $0.001 par value,
and any other shares of common stock of CWI 2.
"Special General Partner." Carey Watermark Holdings 2, LLC and any permitted
transferee of the special general partnership interest under the agreement of
limited partnership of the Operating Partnership.
"Sponsor." W. P. Carey Inc. and any other Person directly or indirectly
instrumental in organizing, wholly or in part, CWI 2 or any person who will
control, manage or participate in the management of CWI 2, and any Affiliate of
any such person. Sponsor does not include a person whose only relationship to
CWI 2 is that of an independent property manager and whose only compensation is
as such. Sponsor also does not include wholly independent third parties such as
attorneys, accountants and underwriters whose only compensation is for
professional services.
"Subadvisor." CWA 2, LLC, an Illinois limited liability company.
"Subadvisory Agreement." The Subadvisory Agreement, dated as of the date hereof
(as amended from time to time), between the Advisor and the Subadvisor.
"Termination Date." The effective date of any termination of this Agreement.
"Total Investment Cost." With regard to any Investment, an amount equal to the
sum of the Contract Purchase Price of such Investment plus the Acquisition Fees
and Acquisition Expenses paid in connection with such Investment and other fees
and costs approved by the Independent Directors relating to the initial
capitalization of the Investment.
2.    Appointment. CWI 2 hereby appoints the Advisor to serve as its advisor on
the terms and conditions set forth in this Agreement, and the Advisor hereby
accepts such appointment.
3.    Duties of the Advisor. Subject to Section 14, the Advisor undertakes to
use its best efforts to present to CWI 2 potential investment opportunities and
to provide a continuing and suitable investment program consistent with the
investment objectives and policies of CWI 2 as determined and adopted from time
to time by the Board. The Advisor will follow the Guidelines when allocating
Investment opportunities among CWI 2, other entities managed by the Advisor and
its Affiliates, and the Advisor and its Affiliates for their own account. The
Guidelines shall not be amended without the prior approval of at least a
majority of the Independent Directors. In performance of the foregoing
undertakings, subject to the supervision of the Board and consistent with the
provisions of the Articles of Incorporation and Bylaws of CWI 2 and any
Prospectus pursuant to which Shares are offered, the Advisor shall, either
directly or by engaging an Affiliate or the Subadvisor:
(a)    serve as CWI 2's investment and financial advisor and provide research
and economic and statistical data in connection with CWI 2's assets and
investment policies;
(b)    provide the daily management of CWI 2 and perform and supervise the
various administrative functions reasonably necessary for the management of CWI
2, the Operating Partnership and the Investments;
(c)    investigate, select, and, on behalf of CWI 2, engage, oversee and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, mortgagors, franchisors,
independent property operators and any and all agents for any of the foregoing,
including Affiliates of the Advisor, and Persons acting in any other capacity
deemed by the Advisor necessary or desirable for the performance of any of the
foregoing services, including but not limited to entering into contracts in the
name of CWI 2 with any of the foregoing;
(d)    consult with Directors of CWI 2 and assist the Board in the formulation
and implementation of CWI 2's policies, and furnish the Board with such
information, advice and recommendations as they may request or as otherwise may
be necessary to enable them to discharge their fiduciary duties with respect to
matters coming before the Board;
(e)    subject to the provisions of Sections 3(h) and 4 hereof: (i) locate,
analyze and select potential Investments and deliver to the Investment
Committee, as applicable, such information as it may request or as otherwise may
be necessary to enable the Investment Committee to evaluate potential
Investments; (ii) structure and negotiate the terms and conditions of
transactions pursuant to which Investments will be made, purchased or acquired
by CWI 2; (iii) make Investments on behalf of CWI 2; (iv) arrange for financing
and refinancing of, make other changes in the asset or capital structure of,
dispose of, reinvest the proceeds from the sale of, or otherwise deal with the
Investments; (v) enter into service contracts for Properties and, to the extent
necessary, perform all other operational functions for the maintenance and
administration of such; (vi) oversee such non-affiliated property managers and
other non-affiliated Persons who perform services for CWI 2; and (vii) undertake
accounting and other record-keeping functions at the Investment level;
(f)    provide the Board with periodic reports regarding prospective Investments
and with periodic reports, no less than quarterly, of new Investments made
during the prior fiscal quarter;
(g)    assist the Board in its evaluation of potential liquidity transactions
for CWI 2 and take such actions as may be requested by the Board or as may
otherwise be necessary or desirable to execute any liquidity transaction
approved by the Board;
(h)    obtain the prior approval of the Board (including a majority of the
Independent Directors) for any and all investments in Properties which do not
meet all of the requirements set forth in Section 4(b) hereof;
(i)    negotiate on behalf of CWI 2 with banks or lenders for loans to be made
to CWI 2, and negotiate on behalf of CWI 2 with investment banking firms and
broker-dealers or negotiate private sales of Shares and Securities or obtain
loans for CWI 2, but in no event in such a way so that the Advisor shall be
acting as broker-dealer or underwriter; and provided, further, that any fees and
costs payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of CWI 2;
(j)    obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of Investments or contemplated
Investments;
(k)    obtain for, or provide to, CWI 2 such services as may be required in
acquiring, managing and disposing of Investments, including, but not limited to:
(i) the negotiation, making and servicing of Investments; (ii) the disbursement
and collection of Company monies; (iii) the payment of debts of and fulfillment
of the obligations of CWI 2; and (iv) the handling, prosecuting and settling of
any claims of or against CWI 2, including, but not limited to, foreclosing and
otherwise enforcing mortgages and other liens securing Loans;
(l)    from time to time, or at any time reasonably requested by the Board, make
reports to the Board of its performance of services to CWI 2 under this
Agreement;
(m)    communicate on behalf of CWI 2 with Shareholders as required to satisfy
the reporting and other requirements of any governmental bodies or agencies to
Shareholders and third parties and otherwise as requested by CWI 2;
(n)    provide or arrange for administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to CWI 2's business and operations;
(o)    provide CWI 2 with such accounting data and any other information
requested by CWI 2 concerning the investment activities of CWI 2 as shall be
required to prepare and to file all periodic financial reports and returns
required to be filed with the Securities and Exchange Commission and any other
regulatory agency, including annual financial statements;
(p)    maintain the books and records of CWI 2;
(q)    supervise the performance of such ministerial and administrative
functions as may be necessary in connection with the daily operations of the
Investments;
(r)    provide CWI 2 with all necessary cash management services;
(s)    provide asset management services including, without limitation,
oversight and strategic guidance to independent property operators that handle
day-to-day operations of CWI 2's Properties;
(t)    do all things necessary to assure its ability to render the services
described in this Agreement;
(u)    perform such other services as may be required from time to time for
management and other activities relating to the assets of CWI 2 as the Advisor
shall deem advisable under the particular circumstances;
(v)    arrange to obtain on behalf of CWI 2 as requested by the Board, and
deliver to or maintain on behalf of CWI 2 copies of, all appraisals obtained in
connection with Investments;
(w)    if a transaction, proposed transaction or other matter requires approval
by the Board or by the Independent Directors, deliver to the Board or the
Independent Directors, as the case may be, all documentation reasonably
requested by them to properly evaluate such transaction, proposed transaction or
other matter; and
(x)    on an annual basis, no later than 90 days prior to the end of each term
of this Agreement, provide the Independent Directors with a report on (1) the
Advisor's performance during the past year, (2) the compensation paid to the
Advisor during such year and (3) any proposed changes to the compensation to be
paid to the Advisor during the upcoming year if the Agreement is renewed. The
Advisor's report shall address, among other things, (a) those matters identified
in CWI 2's organizational documents as matters which the Independent Directors
must review each year with respect to the Advisor's performance and
compensation; (b) whether any Triggering Event occurred with respect to an
Investment made during the past year; and (c) the "dead deal" costs incurred by
CWI 2 during the past year. In addition, the Independent Directors may request
that the Advisor refund certain of the "dead deal" costs incurred by CWI 2 if,
in light of the circumstances under which such costs were incurred, the
Independent Directors determine that CWI 2 should not bear such costs.
4.    Authority of Advisor.
(a)    Pursuant to the terms of this Agreement (and subject to the restrictions
included in Paragraphs (b), (c) and (d) of this Section 4 and in Section 7
hereof), and subject to the continuing and exclusive authority of the Board over
the management of CWI 2, the Board hereby delegates to the Advisor the authority
to: (1) locate, analyze and select Investment opportunities; (2) structure and
negotiate the terms and conditions of transactions pursuant to which Investments
will be made, purchased or acquired for CWI 2; (3) make Investments on behalf of
CWI 2 in compliance with the investment objectives and policies of CWI 2;
(4) arrange for financing or refinancing, or make changes in the asset or
capital structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with, Investments; (5) enter into the Subadvisory Agreement;
(6) enter into service contracts, contracts with independent property operators
and franchisors and perform other property level operations; (7) oversee such
non-affiliated property managers and other non-affiliated Persons who perform
services for CWI 2; and (8) undertake accounting and other record-keeping
functions at the Investment level.
(b)    The consideration paid for an Investment acquired by CWI 2 shall
ordinarily be based on the fair market value thereof. Consistent with the
foregoing provision, the Advisor may, without further approval by the Board
(except with respect to transactions subject to paragraphs (c) and (d) of this
Section 4) invest on behalf of CWI 2 in an Investment so long as, in the
Advisor's good faith judgment, (i) the Total Investment Cost of such Investment
does not exceed the fair market value thereof, and in the case of an Investment
that is a Property, shall in no event exceed the Appraised Value of such
Property and (ii) the Investment, in conjunction with CWI 2's other Investments
and proposed Investments, at the time CWI 2 is committed to purchase or
originate the Investment, is reasonably expected to fulfill CWI 2's investment
objectives and policies as established by the Board and then in effect. For
purposes of the foregoing, the Total Investment Cost shall be measured at the
date the Investment is made and shall exclude future commitments to fund
improvements. Investments not meeting the foregoing criteria must be approved in
advance by the Board.
(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Advisor shall not cause CWI 2 to make Investments that do not comply with
Article IX (Investment Objectives and Limitations) of the Charter and related
sections of the Bylaws.
(d)    The prior approval of the Board, including a majority of the Independent
Directors and a majority of the Directors not interested in the transaction,
will be required for: (i) Investments made through co-investment or joint
venture arrangements with the Sponsor, the Advisor, one or more Directors or any
of their Affiliates; (ii) Investments which are not contemplated by the terms of
a Prospectus; (iii) transactions that present issues which involve conflicts of
interest for the Advisor, its members or Affiliates (other than conflicts
involving the payment of fees or the reimbursement of expenses); (iv) the
purchase or lease of assets from or to any Director, any Sponsor, the Advisor,
the member of the Advisor or any of their Affiliates; (v) any purchase or sale
of an Investment from or to the Advisor, its members, one or more Directors or
their Affiliates; and (vi) the retention of any Affiliate of the Advisor to
provide services to CWI 2 not expressly contemplated by this Agreement and the
terms of such services by such Affiliate. In addition, the Advisor shall comply
with any further approval requirements set forth in the Bylaws.
(e)    The Board may, at any time upon the giving of notice to the Advisor,
modify or revoke the authority set forth in this Section 4. If and to the extent
the Board so modifies or revokes the authority contained herein, the Advisor
shall henceforth comply with such modification or revocation, provided however,
that such modification or revocation shall be effective upon receipt by the
Advisor and shall not be applicable to investment transactions to which the
Advisor has committed CWI 2 prior to the date of receipt by the Advisor of such
notification.
5.    Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of CWI 2 or in the name of CWI 2 and
may collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of CWI 2, provided that no funds
shall be commingled with the funds of the Advisor; and the Advisor shall from
time to time render appropriate accountings of such collections and payments to
the Board and to the auditors of CWI 2.
6.    Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of CWI 2, at any time or from
time to time during normal business hours. The Advisor shall at all reasonable
times have access to the books and records of CWI 2.
7.    Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (i) adversely affect the status of CWI 2
as a REIT or of the Operating Partnership as a partnership for Federal income
tax purposes, (ii) subject CWI 2 or the Operating Partnership to regulation
under the Investment Company Act of 1940, as amended, or (iii) would violate any
law, rule, regulation or statement of policy of any governmental body or agency
having jurisdiction over CWI 2, its Shares or its Securities, or otherwise not
be permitted by the Articles of Incorporation or Bylaws or agreement of limited
partnership of the Operating Partnership, except if such action shall be ordered
by the Board, in which case the Advisor shall notify promptly the Board of the
Advisor's judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given.
(a)    Notwithstanding the foregoing, the Company shall indemnify and hold
harmless the the Advisor, its shareholders, members, directors, officers and
employees, and partners, shareholders, directors and officers of the Advisor's
shareholders and Affiliates of any of them for any loss or liability suffered by
them, and the Advisor, its shareholders, members, directors, officers and
employees, and partners, shareholders, directors and officers of the Advisor's
shareholders and Affiliates of any of them, shall not be liable to CWI 2, the
Operating Partnership or to the Directors or Shareholders for any act or
omission by the Advisor, its shareholders, members, directors, officers and
employees, or partners, shareholders, directors or officers of the Advisor's
shareholders and Affiliates of any of them, if in each case the following
conditions are met:
(i)    The Advisor, its shareholders, members, directors, officers and
employees, and partners, shareholders, directors and officers of the Advisor's
shareholders and Affiliates of any of them have determined, in good faith, that
the course of conduct which caused the loss or liability was in the best
interests of CWI 2;
(ii)    The Advisor, its shareholders, members, directors, officers and
employees, and partners, shareholders, directors and officers of the Advisor's
shareholders and Affiliates of any of them were acting on behalf of or
performing services for CWI 2; and
(iii)    Such liability or loss was not the result of negligence or misconduct
by the Advisor, its shareholders, members, directors, officers and employees,
and partners, shareholders, directors and officers of the Advisor's shareholders
or Affiliates of any of them.
(b)    Notwithstanding the foregoing, the Advisor and its Affiliates shall not
be indemnified by CWI 2 or the Operating Partnership for any losses, liabilities
or expenses arising from or out of the alleged violation of federal or state
securities laws unless one or more of the following conditions are met:
(i)    There has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular indemnitee;
(ii)    Such claims have been dismissed with prejudice on the merits by a court
of competent jurisdiction as to the particular indemnitee; or
(iii)    A court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of CWI 2 were offered or sold as to
indemnification for violation of securities laws.
(c)    CWI 2 and the Operating Partnership shall advance funds to the Advisor or
its Affiliates for legal expenses and other costs incurred as a result of any
legal action for which indemnification is being sought only if all of the
following conditions are satisfied:
(i)    The legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of CWI 2;
(ii)    The Advisor or the Affiliate has provided CWI 2 or the Operating
Partnership with a written affirmation of his, her or its good faith belief that
the standard of conduct necessary for indemnification has been met;
(iii)    The legal action is initiated by a third party who is not a Shareholder
or the legal action is initiated by a Shareholder acting in his or her capacity
as such and a court of competent jurisdiction specifically approves such
advancement; and
(iv)    The Advisor or the Affiliate undertakes to repay the advanced funds to
CWI 2, together with the applicable legal rate of interest thereon, in cases in
which such Advisor or Affiliate is found not to be entitled to indemnification.
(d)    Notwithstanding the foregoing, the Advisor shall not be entitled to
indemnification or be held harmless pursuant to this Section 7 for any activity
which the Advisor shall be required to indemnify or hold harmless CWI 2 pursuant
to Section 23 hereof.
(e)    Any amounts paid pursuant to this Section 7 shall be recoverable or paid
only out the net assets of CWI 2 and not from Shareholders.
8.    Relationship with Directors. There shall be no limitation on any
shareholder, member, director, officer, or employee of the Advisor or its
Affiliates serving as a Director or an officer of CWI 2, except that no employee
of the Advisor or its Affiliates who is also a Director or officer of CWI 2
shall receive any compensation from CWI 2 for serving as a Director or officer
other than for (a) reasonable reimbursement for travel and related expenses
incurred in attending meetings of the Board and (b) awards made pursuant to the
Incentive Plans; for the avoidance of doubt, the limitations of this Section 8
shall not apply to any compensation paid by the Advisor or any Affiliate for
which CWI 2 reimbursed the Advisor or Affiliate in accordance with Section 10
hereof. However, an employee of the Advisor who is also an officer of CWI 2 is
eligible to receive restricted stock units as provided under the Incentive
Plans.
9.    Fees.
(a)    Asset Management Fee.
(v)    The Operating Partnership shall pay to the Advisor as compensation for
the advisory services rendered hereunder an asset management fee (the "Asset
Management Fee") in an amount equal to 0.55% of the aggregate Average Market
Value of Investments. The Asset Management Fee with respect to an Investment
will be calculated monthly, beginning with the month in which CWI 2 first makes
the Investment, and shall be pro rated for the number of days during a month
that CWI 2 owns the Investment. The aggregate Asset Management Fees calculated
with respect to each month shall be payable on the first business day following
such month.
(b)    Acquisition Fee.
(i)    The Advisor may receive as compensation for services rendered in
connection with the investigation, selection, acquisition or origination (by
purchase, investment or exchange) of any Investment, an acquisition fee (an
"Acquisition Fee") payable by the Operating Partnership. The Acquisition Fee
payable to the Advisor in respect of an Investment shall be payable at the time
such Investment is acquired in an amount equal to 2.50% of the Total Investment
Cost.
(ii)    The total amount of all Acquisition Fees, whether payable to the Advisor
or a third party, and Acquisition Expenses payable by the Operating Partnership
may not exceed 6% of the aggregate Contract Purchase Price of all Investments,
measured for the period beginning with the initial acquisition of an Investment
and ending (A) on December 31 of the year in which CWI 2 has invested 90% of the
net proceeds of its initial Offering (excluding the net proceeds from the sale
of Shares pursuant to CWI 2's dividend reinvestment program), and (B) on each
December 31 thereafter, unless a majority of the Directors (including a majority
of the Independent Directors) not otherwise interested in any transaction
approves the excess as being commercially competitive, fair and reasonable to
CWI 2.
(c)    Property Management Fee; Loan Refinancing Fee.
(i)    No Property Management Fee shall be paid unless approved by a majority of
the Independent Directors.
(ii)    The Advisor shall receive as compensation for services rendered in
connection with a qualifying refinancing of a Loan secured by a Property (the
"Refinanced Loan"), a loan refinancing fee (a "Loan Refinancing Fee") payable by
the Operating Partnership. A refinancing will qualify for a Loan Refinancing Fee
only if (A) the maturity date of the Refinanced Loan is less than one year from
the date of the refinancing and the new loan has a term of at least five years,
(B) in the judgment of the Independent Directors, the terms of the new loan
represent an improvement over the Refinanced Loan, or (C) the new loan is
approved by the Independent Directors as being in the best interest of CWI 2.
The Loan Refinancing Fee payable to the Advisor in respect of a Refinanced Loan
shall be payable at upon the funding of the related mortgage loan or as soon
thereafter as is reasonably practicable in an amount up to 1.00% of the
principal amount of the Refinanced Loan.
(d)    Disposition Fee.
(i)    If the Advisor or an Affiliate provides a substantial amount of services
in the sale of an Investment, the Advisor or such Affiliate shall be entitled to
receive a disposition fee (the "Disposition Fee") at the time of such
disposition, in an amount equal to the lesser of (1) 50% of the Competitive Real
Estate Commission (if applicable) and (2) 1.5% of the Contract Sales Price of
the Investment.
(ii)    The total real estate commissions and Disposition Fees CWI 2 pays to all
Persons shall not exceed an amount equal to the lesser of: (1) 6% of the
Contract Sales Price of the Investment and (2) the Competitive Real Estate
Commission. The Advisor shall present to the Independent Directors such
information as they may reasonably request to review the level of services
provided by the Advisor in connection with a disposition and the basis for the
calculation of the amount of the Disposition Fees on a quarterly basis. No
payment of Disposition Fees shall be made prior to review and approval of such
information by the Independent Directors.
(e)    Loans From Affiliates. CWI 2 shall not borrow funds from the Advisor or
its Affiliates unless (A) the transaction is approved by a majority of the
Independent Directors and a majority of the Directors who are not interested in
the transaction as being fair, competitive and commercially reasonable, (B) the
interest and other financing charges or fees received by the Advisor or its
Affiliates do not exceed the amount which would be charged by non-affiliated
lending institutions and (C) the terms are not less favorable than those
prevailing for comparable arm's-length loans for the same purpose. CWI 2 will
not borrow on a long-term basis from the Advisor or its Affiliates unless it is
to provide the debt portion of a particular investment and CWI 2 is unable to
obtain a permanent loan at that time or in the judgment of the Board, it is not
in CWI 2's best interest to obtain a permanent loan at the interest rates then
prevailing and the Board has reason to believe that CWI 2 will be able to obtain
a permanent loan on or prior to the end of the loan term provided by the Advisor
or its Affiliates.
(f)    Changes To Fee Structure. In the event the Shares are listed on a
national securities exchange, CWI 2 and the Advisor shall negotiate in good
faith to establish a fee structure appropriate for an entity with a perpetual
life. A majority of the Independent Directors must approve the new fee structure
negotiated with the Advisor. In negotiating a new fee structure, the Independent
Directors may consider any of the factors they deem relevant, including but not
limited to: (a) the size of the advisory fee in relation to the size,
composition and profitability of CWI 2's portfolio; (b) the success of the
Advisor in generating opportunities that meet the investment objectives of CWI
2; (c) the rates charged to other REITs and to investors other than REITs by
advisors performing similar services; (d) additional revenues realized by the
Advisor and its Affiliates through their relationship with CWI 2, including loan
administration, underwriting or broker commissions, servicing, engineering,
inspection and other fees, whether paid by CWI 2 or by others with whom CWI 2
does business; (e) the quality and extent of service and advice furnished by the
Advisor; (f) the performance of the investment portfolio of CWI 2, including
income, conservation or appreciation of capital, frequency of problem
investments and competence in dealing with distress situations; and (g) the
quality of the portfolio of CWI 2 in relationship to the investments generated
by the Advisor for the account of other clients. The Independent Directors shall
not approve any new fee structure that is in their judgment more favorable
(taken as a whole) to the Advisor than the current fee structure.
(g)    Payment. Compensation payable to the Advisor pursuant to this Section 9
shall be paid in cash; provided, however, that any fee payable pursuant to this
Section 9 may be paid, at the option of the Advisor, in the form of: (i) cash,
(ii) restricted Class A common stock of CWI 2, or (iii) a combination of cash
and Class A common restricted stock. The Advisor shall notify CWI 2 in writing
annually of the form in which the fee shall be paid. Such notice shall be
provided no later than January 15 of each year. If no such notice is provided,
the fee shall be paid in cash. For purposes of the payment of compensation to
the Advisor in the form of stock, the value of each share of restricted stock
shall be: (i) the Net Asset Value per Share as determined based on the most
recent appraisal of CWI 2's assets performed by an Independent Appraiser, or
(ii) if a public offering of CWI 2 common stock is then ongoing, the price to
the public per share, including selling commissions and fees. The Net Asset
Value determined on the basis of such appraisal may be adjusted on a quarterly
or other basis by the Board to account for significant capital transactions.
Stock issued by CWI 2 to the Advisor in payment of fees hereunder shall be
governed by the terms set forth in Schedule A hereto, or such other terms as the
Advisor and CWI 2 may from time to time agree.
10.    Expenses.
(a)    Subject to the limitations set forth in Section 9(b), to the extent
applicable, in addition to the compensation paid to the Advisor pursuant to
Section 9 hereof, the Operating Partnership shall pay directly or reimburse the
Advisor for the following expenses:
(iii)    Organization and Offering Expenses; provided however, that within
60 days after the end of the quarter in which any Offering terminates, the
Advisor shall reimburse the Operating Partnership for any Organization and
Offering Expense reimbursements received by the Advisor pursuant to this
Section 10 to the extent that such reimbursements, when added to the balance of
the Organization and Offering Expenses (excluding selling commissions and dealer
manager fees) paid directly by the Operating Partnership, exceed (A) four
percent of the Gross Offering Proceeds if the Gross Offering Proceeds are less
than five hundred million dollars ($500,000,000.00), (B) two percent of the
Gross Offering Proceeds if the Gross Offering Proceeds are five hundred million
dollars ($500,000,000.00) or more, but less than seven hundred and fifty million
dollars ($750,000,000.00), or (C) one and a half percent of the Gross Offering
Proceeds if the Gross Offering Proceeds are more than seven hundred and fifty
million dollars ($750,000,000.00); provided further, that the Advisor shall be
responsible for the payment of all Organization and Offering Expenses (excluding
such commissions and such fees and expense reimbursements) in excess of (A) four
percent of the Gross Offering Proceeds if the Gross Offering Proceeds are less
than five hundred million dollars ($500,000,000.00), (B) two percent of the
Gross Offering Proceeds if the Gross Offering Proceeds are five hundred million
dollars ($500,000,000.00) or more, but less than seven hundred and fifty million
dollars ($750,000,000.00), or (C) one and a half percent of the Gross Offering
Proceeds if the Gross Offering Proceeds are more than seven hundred and fifty
million dollars ($750,000,000.00);
(iv)    all Acquisition Expenses;
(v)    to the extent not included in Acquisition Expenses, all expenses of
whatever nature reasonably incurred and directly connected with the proposed
acquisition of any Investment that does not result in the actual acquisition of
the Investment, including, without limitation, personnel costs;
(vi)    expenses other than Acquisition Expenses incurred in connection with the
investment of the funds of CWI 2, including, without limitation, business
development expenses, costs of retaining industry or economic consultants and
finder's fees and similar payments, to the extent not paid by the seller of the
Investment or another third party, regardless of whether such expenses were
incurred in transactions where a fee is not payable to the Advisor;
(vii)    interest and other costs for borrowed money, including discounts,
points and other similar fees;
(viii)    taxes and assessments on income of CWI 2, to the extent paid or
advanced by the Advisor, or on Investments and taxes as an expense of doing
business;
(ix)    costs associated with insurance required in connection with the business
of CWI 2 or by the Directors;
(x)    expenses of managing and operating Investments owned by CWI 2, whether
payable to an Affiliate of the Advisor or a non-affiliated Person;
(xi)    fees and expenses of legal counsel for CWI 2;
(xii)    fees and expenses of auditors and accountants for CWI 2;
(xiii)    all expenses in connection with payments to the Directors and meetings
of the Directors and Shareholders;
(xiv)    all expenses in connection with payments to the non-director members of
the Investment Committee for CWI 2's Investments and meetings of the Investment
Committee;
(xv)    expenses associated with listing the Shares and Securities on a
securities exchange if requested by the Board;
(xvi)    expenses connected with payments of Distributions in cash or otherwise
made or caused to be made by the Board to the Shareholders;
(xvii)    expenses of organizing, revising, amending, converting, modifying, or
terminating CWI 2, the Operating Partnership or their respective governing
instruments;
(xviii)    expenses of maintaining communications with Shareholders, including
the cost of preparation, printing and mailing annual reports and other
Shareholder reports, proxy statements and other reports required by governmental
entities; and
(xix)    all other Operating Expenses and other expenses the Advisor incurs in
connection with providing services to CWI 2, including reimbursement to the
Advisor or its Affiliates for the costs of rent, goods, materials and personnel
incurred by them based upon the compensation of the Persons involved and an
appropriate share of overhead allocable to those Persons as reasonably
determined by the Advisor on a basis approved annually by the Board (including a
majority of the Independent Directors).
(b)    Expenses described in clause (xviii) of Section 10(a) and any other
expenses described in Section 10(a) that are shared expenses of CWI 2 and CWI 1,
shall be allocated between them based upon the percentage that CWI 2's or CWI
1's, as applicable, total revenues for the most recently completed four fiscal
quarters represent of the combined total revenues for such period of CWI 2 and
CWI 1 (provided that if any such entity has not been in operation for the full
four quarter period, the period for which such entity has been in operation
shall be annualized), or such other methodology as may be approved by the Board
(including a majority of the Independent Directors). No reimbursement shall be
made for the cost of personnel to the extent that such personnel are used in
transactions for which the Advisor receives a separate transaction fee.
(c)    Expenses incurred by the Advisor on behalf of CWI 2 and payable pursuant
to this Section 10 shall be reimbursed quarterly to the Advisor within 60 days
after the end of each quarter, subject to the provisions of Section 13 hereof.
The Advisor shall prepare a statement documenting the Operating Expenses of CWI
2 within 45 days after the end of each quarter.
11.    Other Services. Should the Board request that the Advisor or any
Affiliate, shareholder or employee thereof render services for CWI 2 other than
as set forth in Section 3 hereof, such services shall be separately compensated
and shall not be deemed to be services pursuant to the terms of this Agreement.
12.    Fidelity Bond. The Advisor shall maintain a fidelity bond for the benefit
of CWI 2 which bond shall insure CWI 2 from losses of up to $5,000,000 and shall
be of the type customarily purchased by entities performing services similar to
those provided to CWI 2 by the Advisor.
13.    Limitation on Expenses.
(a)    If Operating Expenses during the 12-month period ending on the last day
of any fiscal quarter of CWI 2 exceed the greater of (i) two percent of the
Average Invested Assets during the same 12-month period or (ii) 25% of the
Adjusted Net Income of CWI 2 over the same 12-month period (the "2%/25%
Guidelines"), then subject to paragraph (b) of this Section 13, such excess
amount shall be the sole responsibility of the Advisor and neither the Operating
Partnership nor CWI 2 shall be liable for payment therefor. CWI 2 may defer the
payment or distribution to the Advisor and the Special General Partner of fees,
expenses and distributions that would, if paid or distributed, cause Operating
Expenses during such 12-month period to exceed the foregoing limitations;
provided, however, that in determining which items shall be paid and which may
be deferred, priority will be given to the payment of distributions to the
Special General Partner over the payment to the Advisor of amounts due under
this Agreement.
(b)    Notwithstanding the foregoing, to the extent that the Advisor becomes
responsible for any excess amount as provided in paragraph (a), if a majority of
the Independent Directors finds such excess amount or a portion thereof
justified based on such unusual and non-recurring factors as they deem
sufficient, the Operating Partnership shall reimburse the Advisor in future
quarters for the full amount of such excess, or any portion thereof, but only to
the extent such reimbursement would not cause the Operating Expenses to exceed
the 2%/25% Guidelines in the 12-month period ending on the last day of such
quarter. In no event shall the Operating Expenses payable by the Operating
Partnership in any 12-month period ending at the end of a fiscal quarter exceed
the 2%/25% Guidelines.
(c)    Within 60 days after the end of any 12‑month period referred to in
paragraph (a), the Advisor shall reimburse CWI 2 for any amounts expended by CWI
2 in such 12‑month period that exceeds the limitations provided in paragraph
(a) unless the Independent Directors determine that such excess expenses are
justified, as provided in paragraph (b), and provided the Operating Expenses for
such later quarter would not thereby exceed the 2%/25% Guidelines.
(d)    All computations made under paragraphs (a) and (b) of this Section 13
shall be determined in accordance with generally accepted accounting principles
applied on a consistent basis.
(e)    If the Special General Partner receives distributions pursuant to the
agreement of limited partnership of the Operating Partnership in respect of
realized gains on the disposition of an Investment, Adjusted Net Income, for
purposes of calculating the Operating Expenses, shall exclude the gain from the
disposition of such Investment.
14.    Other Activities of the Advisor.
(a)    Subject to the Guidelines, nothing herein contained shall prevent the
Advisor from engaging in other activities, including without limitation, direct
investment by the Advisor and its Affiliates in assets that would be suitable
for CWI 2 the rendering of advice to other investors (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates; nor shall this Agreement limit or restrict the right of the
Advisor or any of its Affiliates or of any director, member, officer, employee
or shareholder of the Advisor or its Affiliates to engage in any other business
or to render services of any kind to any other partnership, corporation, firm,
individual, trust or association. The Advisor may, with respect to any
investment in which CWI 2 is a participant, also render advice and service to
each other participant therein. Without limiting the generality of the
foregoing, CWI 2 acknowledges that (i) affiliates of the Advisor provide or will
provide services to the CPA® REIT funds, (ii) W. P. Carey Inc. owns investments
in lodging properties which are not being contributed to CWI 2 which it will
continue to own and manage and (iii) the Advisor and its Affiliates may provide
services to other programs sponsored or managed by W. P. Carey Inc. whether now
in existence or formed hereafter, and (iv) WP Carey Inc. and its Affiliates may
make future investments for their own account. The Advisor shall be responsible
for promptly reporting to the Board the existence of any actual or potential
conflict of interest that arises that may affect its performance of its duties
under this Agreement. If the Sponsor, Advisor, Director or Affiliates thereof
has or have sponsored other investment programs with similar investment
objectives which have investment funds available at the same time as CWI 2, it
shall be the duty of the Advisor to allocate investments in a fair and equitable
manner and in accordance with the Guidelines.
(b)    The Advisor shall be required to use its best efforts to present a
continuing and suitable investment program to CWI 2 that is consistent with the
investment objectives and policies of CWI 2, but subject to the last sentence of
the preceding paragraph, neither the Advisor nor any Affiliate of the Advisor
shall be obligated generally to present any particular investment opportunity to
CWI 2 even if the opportunity is of character which, if presented to CWI 2,
could be taken by CWI 2. If an Investment Opportunity is presented to, and
rejected by, the investment committee of CWI 2, the Advisor shall be free to
allocate such Investment Opportunity to itself or to another entity managed by
it or its Affiliates.
(c)    The Advisor shall not consent to any material amendment of Section 4(a)
of the Subadvisory Agreement without the prior approval of a majority of the
Independent Directors.
Once each quarter, senior representatives of the Advisor will meet with at least
a majority of the Independent Directors for the purpose of reviewing the
Advisor's compliance with the Guidelines with respect to all Investments
allocated among W. P. Carey Inc., CWI 2 and each other REIT and investment
program managed by an Affiliate of W. P. Carey Inc. (each, together with its
Affiliates, an "Investment Entity," and collectively, the "Investment Entities")
during the most recently completed fiscal quarter. The quarterly review will
take place at the regularly scheduled quarterly meeting of the Board of
Directors, or at another time and place that are mutually determined by the
Advisor and the Independent Directors, and may include representatives of other
Investment Entities. The Advisor will use its best efforts to distribute a
report reasonably in advance of each quarterly review meeting containing a list
of all Investments allocated to the Investment Entities, the particular
Investment Entity to which each Investment was allocated, a brief description of
the Investment, the purchase price of each Investment and acquisition fees (if
any) paid to the Advisor and its Affiliates in connection with each Investment.
Representatives of the Advisor shall be prepared to discuss each Investment and
the reasons for its allocation to particular Investment Entities at the
quarterly review meeting.
15.    Relationship of Advisor and CWI 2 . CWI 2 and the Advisor agree that they
have not created and do not intend to create by this Agreement a joint venture
or partnership relationship between them and nothing in this Agreement shall be
construed to make them partners or joint venturers or impose any liability as
partners or joint venturers on either of them.
16.    Term; Termination of Agreement. This Agreement, as amended and restated,
shall continue in force until December 31, 2016 or until 60 days after the date
on which the Independent Directors shall have notified the Advisor of their
determination either to renew this Agreement for an additional one-year period
or terminate this Agreement, as required by the Articles of Incorporation.
17.    Termination by CWI 2 . At the sole option of the Board (including a
majority of the Independent Directors), this Agreement may be terminated
immediately by written notice of termination from CWI 2 to the Advisor upon the
occurrence of events which would constitute Cause or if any of the following
events occur:
(a)    If the Advisor shall be adjudged bankrupt or insolvent by a court of
competent jurisdiction, or an order shall be made by a court of competent
jurisdiction for the appointment of a receiver, liquidator, or trustee of the
Advisor, for all or substantially all of its property by reason of the
foregoing, or if a court of competent jurisdiction approves any petition filed
against the Advisor for reorganization, and such adjudication or order shall
remain in force or unstayed for a period of 30 days; or
(b)    If the Advisor shall institute proceedings for voluntary bankruptcy or
shall file a petition seeking reorganization under the federal bankruptcy laws,
or for relief under any law for relief of debtors, or shall consent to the
appointment of a receiver for itself or for all or substantially all of its
property, or shall make a general assignment for the benefit of its creditors,
or shall admit in writing its inability to pay its debts, generally, as they
become due.
Any notice of termination under Section 16 or 17 hereof shall be effective on
the date specified in such notice, which may be the day on which such notice is
given or any date thereafter. The Advisor agrees that if any of the events
specified in this Section 17(a) or (b) shall occur, it shall give written notice
thereof to the Board within 15 days after the occurrence of such event.

 
- 8 -
 




--------------------------------------------------------------------------------




18.    Termination by Either Party. This Agreement may be terminated immediately
without penalty (but subject to the requirements of Section 20 hereof) by the
Advisor by written notice of termination to CWI 2 upon the occurrence of events
which would constitute Good Reason or by CWI 2 without cause or penalty (but
subject to the requirements of Section 20 hereof) by action of the Directors, a
majority of the Independent Directors or by action of a majority of the
Shareholders, in each case upon 60 days' written notice.
19.    Assignment Prohibition. This Agreement may not be assigned by the Advisor
without the prior written approval of the Board (including a majority of the
Independent Directors); provided, however, that such approval shall not be
required in the case of an assignment to a corporation, partnership,
association, trust or organization which takes over the assets and carries on
the affairs of the Advisor, provided: (i) that at the time of such assignment,
such successor organization shall be owned substantially by an entity directly
or indirectly controlled by the Advisor and only if such entity has a net worth
of at least $5,000,000, and (ii) that the board of directors of the Advisor
shall deliver to the Board a statement in writing indicating the ownership
structure and net worth of the successor organization and a certification from
the new Advisor as to its net worth. Such an assignment shall bind the assignees
hereunder in the same manner as the Advisor is bound by this Agreement. The
Advisor may assign any rights to receive fees or other payments under this
Agreement without obtaining the approval of the Board. This Agreement may not be
assigned by CWI 2 or the Operating Partnership without the prior written consent
of the Advisor except in case of an assignment to a corporation or other
organization which is a successor to CWI 2 or the Operating Partnership, in
which case such successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as CWI 2 or the Operating Partnership is
bound by this Agreement.
20.    Payments to and Duties of Advisor Upon Termination.
(a)    After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder but shall be entitled to receive
from CWI 2 the following:
(i)    all unpaid reimbursements of Organization and Offering Expenses and of
Operating Expenses payable to the Advisor;
(ii)    all earned but unpaid Asset Management Fees payable to the Advisor prior
to the Termination Date;
(iii)    all earned but unpaid Acquisition Fees payable to the Advisor relating
to the acquisition of any Property prior to the Termination Date;
(iv)    all earned but unpaid Disposition Fees payable to the Advisor relating
to the sale of any Investment prior to the Termination Date; and
(v)    all earned but unpaid Property Management Fees and Loan Refinancing Fees,
if any, payable to the Advisor or its Affiliates relating to the management of
any property prior to the termination of this Agreement.
(b)    Notwithstanding the foregoing, if this Agreement is terminated by CWI 2
for Cause, or by the Advisor for other than Good Reason, the Advisor will not be
entitled to receive the sums in this Section 20(a) (ii) through (v).
(c)    Any and all amounts payable to the Advisor pursuant to Section 20(a)
hereof that, irrespective of the termination, were payable on a current basis
prior to the Termination Date either because they were not subordinated or all
conditions to their payment had been satisfied, shall be paid within 90 days
after the Termination Date. All other amounts shall be paid in a manner
determined by the Board, but in no event on terms less favorable to the Advisor
than those represented by a note (i) maturing upon the liquidation of CWI 2 or
the Operating Partnership or three years from the Termination Date, whichever is
earlier, (ii) with no less than twelve equal quarterly installments and
(iii) bearing a fair, competitive and commercially reasonable interest rate (the
"Note"). The Note, if any, may be prepaid by the Operating Partnership at any
time prior to maturity with accrued interest to the date of payment but without
premium or penalty. Notwithstanding the foregoing, any amounts that relate to
Investments (A) shall be an amount which provides compensation to the Advisor
only for that portion of the holding period for the respective Investments
during which the Advisor provided services to CWI 2, (B) shall not be due and
payable until the Property, Loan or Other Permitted Investment Asset to which
such amount relates is sold or refinanced, and (C) shall not bear interest until
the Property, Loan or Other Permitted Investment Asset to which such amount
relates is sold or refinanced. A portion of the amount shall be paid as each
Investment owned by CWI 2 on the Termination Date is sold. The portion of such
amount payable upon each such sale shall be equal to (X) such amount multiplied
by (Y) the percentage calculated by dividing the fair value (at the Termination

 
- 9 -
 




--------------------------------------------------------------------------------




Date) of the Investment sold by CWI 2 divided by the total fair value (at the
Termination Date) of all Investments owned by CWI 2 on the Termination Date.
(d)    The Advisor shall promptly upon termination:
(i)    pay over to the Operating Partnership all money collected and held for
the account of CWI 2 pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;
(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;
(iii)    deliver to the Board all assets, including the Properties, Loans, and
Other Permitted Investment Assets, and documents of CWI 2 then in the custody of
the Advisor; and
(iv)    cooperate with CWI 2 to provide an orderly management transition.
21.    Non-Solicitation and Non-Hire Following Termination. None of CWI 2 or any
of its Affiliates will, for a period of 24 months after the termination of this
Agreement for any reason, solicit for employment or employ, solicit for
engagement or engage, including as an advisor, subadvisor, consultant or
independent contractor, (i) any officer, director or management employee, or any
other employee with whom CWI 2 or its Affiliates came into contact in connection
with the services to be provided under this Agreement and the Subadvisory
Agreement, in each case of the Advisor or the Subadvisor or any of their
respective Affiliates (each a "Restricted Person") or (ii) any Affiliate of a
Restricted Person.
22.    Indemnification by CWI 2 and the Operating Partnership. Neither CWI 2 nor
the Operating Partnership shall indemnify the Advisor or any of its Affiliates
for any loss or liability suffered by the Advisor or the Affiliate, or hold the
Advisor or the Affiliate harmless for any loss or liability suffered by CWI 2,
except as permitted under Section 7 hereof.
23.    Indemnification by Advisor. The Advisor shall indemnify and hold harmless
CWI 2 and the Operating Partnership from liability, claims, damages, taxes or
losses and related expenses including attorneys' fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor's bad faith,
fraud, willful misfeasance, misconduct, negligence or reckless disregard of its
duties.
24.    Joint and Several Obligations. Any obligations of CWI 2 shall be
construed as the joint and several obligations of CWI 2 and the Operating
Partnership, unless otherwise specifically provided in this Agreement.
25.    Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is accepted by the party to whom it
is given, and shall be given by being delivered by hand or by overnight mail or
other overnight delivery service to the addresses set forth herein:
To the Board
and to CWI 2 :
Carey Watermark Investors 2 Incorporated
50 Rockefeller Plaza
New York, NY 10020
 
 
To the Operating Partnership:
c/o Carey Watermark Investors 2 Incorporated
50 Rockefeller Plaza
New York, NY 10020
 
 
To the Advisor:
Carey Lodging Advisors, LLC
50 Rockefeller Plaza
New York, NY 10020


With a copy to:
Carey Asset Management Corp.
50 Rockefeller Plaza
New York, NY 10020 and


During the term of the Subadvisory Agreement, with a copy to:


CWA, LLC
c/o Watermark Capital Partners, LLC
272 East Deerpath Road, Suite 320
Lake Forest, IL 60045
 
 

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 25.

 
- 10 -
 




--------------------------------------------------------------------------------




26.    Modification. This Agreement shall not be changed, modified, terminated,
or discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.
27.    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
28.    Construction. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of New York.
29.    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
30.    Indulgences, Not Waivers. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
31.    Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
32.    Titles Not to Affect Interpretation. The titles of Sections and
subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
33.    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
34.    Initial Investment. The Advisor has contributed to CWI 2 $200,000 in
exchange for 22,222 shares of Class A common stock of CWI 2 (the "Initial
Investment"). The Advisor or its Affiliates may not sell any of the shares
purchased with the Initial Investment during the term of this Agreement. The
restrictions included above shall not continue to apply to any Shares other than
the shares acquired through the Initial Investment acquired by the Advisor or
its Affiliates. The Advisor shall not vote any Shares it now owns or hereafter
acquires in any vote for the election of Directors or any vote regarding the
approval or termination of any contract with the Advisor or any of its
Affiliates.
IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the day and year first above written.
CAREY WATERMARK INVESTORS 2 INCORPORATED
By:
/s/ Thomas E. Zacharias
Name: Thomas E. Zacharias
Title: Chief Operating Officer



CWI 2 OP, LP
By:
CAREY WATERMARK INVESTORS 2
INCORPORATED, its General Partner


By:
/s/ Thomas E. Zacharias
Name: Thomas E. Zacharias
Title: Chief Operating Officer
 




 
- 11 -
 




--------------------------------------------------------------------------------




CAREY LODGING ADVISORS, LLC
By: CAREY ASSET MANAGEMENT CORP., as sole member
By:
/s/ Susan C. Hyde
Name: Susan C. Hyde
Title: Managing Director and Secretary






 
- 12 -
 




--------------------------------------------------------------------------------




SCHEDULE A
Investment Allocation Guidelines
CWI 2 invests primarily in lodging and lodging related assets. CWI 2's
investment objectives and investment strategy are set forth in its public
filings with the Securities and Exchange Commission and are subject to change
from time to time with the approval of the Board.
During the First Offer Period (as defined in the Subadvisory Agreement), the
Advisor agrees to offer to the investment committee of CWI 2 the opportunity for
CWI 2 to invest in all Investment Opportunities sourced by the Advisor.
During the First Offer Period, the Subadvisor (pursuant to the Subadvisory
Agreement) agrees to offer to the investment committee of CWI 2 the opportunity
to invest in all Investment Opportunities sourced by the Subadvisor.
The Advisor shall consider the following factors, together with such other
factors as it deems relevant in the exercise of its reasonable judgment, when
deciding how to allocate Investment Opportunities between CWI 2, on the one
hand, and the Advisor and its Affiliates and other entities managed by the
Advisor and its Affiliates in a fair and equitable manner
•
whether an entity is still in its fundraising and acquisition stage, or has
substantially invested the proceeds from its fundraising stage;

•
the amount of funds available for investment by an entity and the length of time
that such funds have been available for investment;

•
the effect of the Investment on the diversification of an entity's portfolio;

•
the effect of the Investment on the profile of an entity's mortgage maturity
profile;

•
the ability of an entity to service any debt associated with the Investment;

•
the effect of the Investment on the ability of the entity to comply with any
restrictions on investments and indebtedness contained in the Investment
Entity's governing documents and public SEC filings, in any contract or in any
law or regulation applicable to the Investment Entity;

•
whether an entity was formed for the purpose of making a particular type of
investment;

•
the financial attributes of the Investment;

•
the future capital expenditures and other investments planned for the
Investment;

•
the effect of the Investment on the Investment Entity's intention to qualify as
a REIT, partnership or other type of entity for tax purposes; and


 
A-1
 




--------------------------------------------------------------------------------




•
the effect of the Investment on an Investment Entity's intention not to be
subject to regulation under the Investment Company Act of 1940, as amended.

The Advisor and the Subadvisor shall make investment allocation decisions
without regard to the relative fees or other compensation that would be paid to
the Advisor or the Subadivisor and their respective Affiliates in connection
with the applicable Investments.



 
A-2
 




--------------------------------------------------------------------------------




SCHEDULE B
This Schedule A sets forth the terms governing any Shares issued by CWI 2 to the
Advisor in payment of advisory fees set forth in the Agreement. Capitalized
terms used herein and not defined herein shall have the meanings ascribed to
them in the Agreement.
1.    Restrictions. The Shares are subject to vesting over a five-year period.
The Shares shall vest ratably over a five-year period with 20% of the Shares
paid in each payment vesting on each of the first through fifth anniversary of
the date hereof. Prior to the vesting of the ownership of the Shares in the
Advisor, the Shares may not be transferred by the Advisor.
2.    Immediate Vesting. Upon the expiration or termination of the Agreement for
any reason other than a termination for Cause under Section 17 of the Agreement
or upon a "Change of Control" of CWI 2 (as defined below), all Shares granted to
the Advisor pursuant to Section 9(g) of the Agreement shall vest immediately and
all restrictions shall lapse. For purposes of this Schedule A, a "Change of
Control" of CWI 2 shall be deemed to have occurred if there has been a change in
the ownership of CWI 2 of a nature that would be required to be reported in
response to the disclosure requirements of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), as enacted and in force on the date hereof, whether or not CWI 2 is then
subject to such reporting requirements; provided, however, that, without
limitation, a "Change of Control" shall be deemed to have occurred if:
(i)    any "person," as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than CWI 2, any of its subsidiaries, any trustee, fiduciary
or other person or entity holding securities under any employee benefit plan of
CWI 2 or any of its subsidiaries), together with all "affiliates" and
"associates" (as such terms are defined in Rule 14b-2 under the Exchange Act) of
such person, shall become the "beneficial owner" (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of CWI
2 representing 25 % or more of either (A) the combined voting power of CWI 2's
then outstanding securities having the right to vote in an election of the Board
("Voting Securities") or (B) the Shares then outstanding (in either such case
other than as a result of acquisition of securities directly from CWI 2);
(ii)    persons who, as of the date hereof, constitute the Board (the "Incumbent
Directors") cease for any reason, including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority of the Board, provided that any person becoming a director of
CWI 2 subsequent to the date hereof whose election or nomination for election
was approved by a vote of at least a majority of the Incumbent Directors shall
be considered an Incumbent Director; or
(iii)    the stockholders of CWI 2 shall approve (A) any consolidation or merger
of CWI 2 or any subsidiary where the stockholders of CWI 2, immediately prior to
the consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange

 
B-1
 




--------------------------------------------------------------------------------




Act), directly or indirectly, shares representing in the aggregate 50 % or more
of the voting equity of the entity issuing cash or securities in the
consolidation or merger (or of its ultimate parent entity, if any), (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of CWI 2 or (C) any plan or proposal for the
liquidation or dissolution of CWI 2.
Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by CWI 2 which, by reducing the number of Shares
outstanding, increases (A) the proportionate number of Shares beneficially owned
by any person to 25% or more of the Shares then outstanding, or (B) the
proportionate voting power represented by the Shares beneficially owned by any
person to 25% or more of the combined voting power of all then outstanding
Voting Securities; provided, however, that if any person referred to in
clause (A) or (B) of this sentence shall thereafter become the beneficial owner
of any additional Shares or other Voting Securities (other than pursuant to a
Share split, Share dividend, or similar transaction), then a Change of Control
shall be deemed to have occurred for purposes of the foregoing clause (i).
3.    Exception. Notwithstanding anything else in the Agreement to the contrary,
the Shares shall continue to vest according to the vesting schedule in this
Section A regardless of: (a) the expiration of the Agreement for any reason
other than a termination by CWI 2 for Cause or a resignation by the Advisor for
other than Good Reason, (b) the merger of CWI 2 and an Affiliate of CWI 2, or
(c) any Change of Control of CWI 2 in connection with a merger of CWI 2 with an
Affiliate of CWI 2.

 
B-2
 


